In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated August 26, 1996, which, after a hearing, inter alia, imposed a three-year period of protection and *362directed him to refrain from contact with the wife at her home or place of employment.
Ordered that the order is modified by adding to the decretal paragraph thereof providing that the order shall remain in effect until August 26, 1999, a finding that aggravating circumstances exist including violent and harassing behavior by the husband in the presence of the wife and their infant child which constitutes an immediate and ongoing danger to them; as so modified, the order is affirmed, without costs or disbursements.
The Family Court provided for an extended period of protection without setting forth any aggravating circumstances as required by Family Court Act § 842. Nonetheless, the record reveals that aggravating circumstances exist as the husband, on three different occasions, exhibited violent and harassing behavior either in the presence of the wife alone, or while their infant child was present, which constitutes an immediate and ongoing danger to them. Accordingly, the order of protection is modified to include this finding (see, Family Ct Act § 827 [a] [vii]; § 842; see also, Matter of Mawhirt v Mawhirt, 241 AD2d 524; Matter of Muller v Muller, 221 AD2d 635, 636). Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.